Exhibit 10.40

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

This Amendment No. 1 (this “Amendment”) to Employment Agreement is entered into
as of December 18, 2012, by and among IFMI, LLC (formerly Cohen Brothers LLC )
(the “Company”), a subsidiary of Institutional Financial Markets, Inc. (formerly
Cohen & Company Inc.) (“Parent”), Parent, each of which has its principal place
of business at 2929 Arch Street, Philadelphia, PA 19104, and Daniel G. Cohen
(the “Executive”).

W I T N E S S E T H :

WHEREAS, the Company, Parent and the Executive are parties to that certain
Employment Agreement, dated as of February 18, 2010 (the “Original Agreement”),
pursuant to which, effective as of December 17, 2009, the Executive was employed
as, and continues to serve as, the Chairman, Chief Executive Officer and Chief
Investment Officer of the Company and as the Chairman and Chief Executive
Officer of Parent; and

WHEREAS, in accordance with Section 7.6 of the Original Agreement, the Company,
Parent and the Executive desire to amend the Original Agreement in accordance
with the terms and provisions of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1. Amendment to Section 5.2(b)(ii) of the Original Agreement: Section 5.2(b)(ii)
of the Original Agreement is hereby amended and restated in its entirety to read
as follows:

“(ii) the Executive shall receive a single-sum payment of an amount equal to 3.0
times either (a) if such termination or non-renewal occurs prior to February 18,
2013, the highest Base Salary paid to Executive in any calendar year prior to
the date of such termination or non-renewal; or (b) if such termination or
non-renewal occurs following February 18, 2013, the average of the Base Salary
amounts paid to Executive over the three calendar years prior to the date of
such termination or non-renewal; provided, however, that in the event that the
applicable calculation under either clause (a) or (b) of this Section 5.2(b)(ii)
yields less than Three Million Dollars ($3,000,000.00), then Executive shall
receive a single-sum payment of Three Million Dollars ($3,000,000.00) in lieu of
such amount; and”

 

2. Effects of this Amendment. Except as amended by this Amendment, the Original
Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

3. Amendment. This Amendment may be modified or amended only by a written
agreement executed by all of the parties hereto.

 

4. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns.

 

5. Counterparts. This Amendment may be executed in one or more counterparts with
the same effect as if all of the parties had signed the same document, which
delivery may be by telecopier or facsimile. All counterparts shall be construed
together and shall constitute one and the same instrument.

 

6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware and without the aid of any
canon, custom or rule of law requiring construction against the draftsperson and
without regard to any applicable principles of conflicts of law or choice of
law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Employment Agreement as of the date first above written.

 

IFMI, LLC By:   /s/ Joseph W. Pooler, Jr. Name:  Joseph W. Pooler, Jr.
Title:    Chief Financial Officer

 

INSTITUTIONAL FINANCIAL

MARKETS, INC.

By:   /s/ Joseph W. Pooler, Jr. Name:  Joseph W. Pooler, Jr. Title:    Executive
Vice President, Chief              Financial Officer and Treasurer

 

EXECUTIVE /s/ Daniel G. Cohen  

 

Daniel G. Cohen